 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining unit.Moreover, the purchase of supplemental coal enablesthe Employer to enter into contracts with customers which it mightnot otherwise obtain ; and, in this respect, the fact that the Union chosenot to impose a complete prohibition on subcontracting (which ad-mittedly would have been lawful) has the effect of securing work forthose in the unit.As to substitute coal, the elimination of subcon-tracting to producers who charge lower rates would almost certainlylead to the performance of the work by the Signatory's own em-ployees, since this is coal which the Signatory itself would ordinarilyproduce; and the work preservation effect is, therefore, plain. Inshort, my colleagues appear to beinferringfacts or contract interpreta-tions which would render this clause unlawful (amounting toa per serule), rather than presuming lawful effects and purposes where that ispossible,,as Board precedent requires 28 .In the Board's prior decision on this matter (in which I did not par-ticipate), the wage clause was held invalid on the ground that it wasnot a work-protection provision because the Operatorswere left freeto purchase the substitute and supplemental coal. In the present de-cision, the welfare clause is held invalid because theyare not left freeto do so.. It appears unlikely that both decisions can be correct.Hadthe present clause been placed in the industrywide welfare fundagreement, it clearly would have been valid under the majority's viewbecause it would have protected the work and standards of an indus-trywide unit.To reach a different result because the clause was placedin the several wage agreements emphasizes form at the expense ofsubstance.-For-these reasons, I would hold that the welfare clause is lawfulunder Section 8 (e) and would grant the motion.28N.L.R B. v. News Syndicate Company, Inc, et al,365 U S. 695;Local 357, Inter-nationalBrotherhood of Teamsters etc. v. N.L.R.B. (Los Angeles-Seattle Motor Express),365 U.S. 667;Paragon Products Corporation,134 NLRB 662. Indeed, if inferences are tobe drawn, the practice of the Union and the Employers in executing uniform agreementsafter the initial agreement is reached warrants the inference of an industrywide bargain-ing unit as readily as the facts here support the majority's inference that, even thoughthe language provides otherwise, the welfare clause is an inducement for nonunion opera-tors to sign union agreements.StinsonManufacturing CompanyandUnited Steelworkers ofAmerica, AFL-CIO, District No. 38,Sub-DistrictNo. 7.CaseNo. 19-CA-.745.. August 10, 1964DECISION AND ORDEROn May 4, 1964, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices148 NLRB No. 27. STINSON MANUFACTURING COMPANY261and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions and a support-ing brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [MembersLeedom, Fanning, and Brown].-The Board has reviewed the-rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the ex-ceptions, and briefs, and hereby- adopts the findings,' conclusions,2 andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner with the' following addition, andorders that the Respondent, Stinson Manufacturing Company,, itsofficers, agents, successors,,and assigns, shall 'abide by the terms of theTrial Examiner's Recommended Order with the following addition :Renumber paragraph 2(e) as.2(f) and add as paragraph 2(e), thefollowing :.We will notify Gary Naefus and Lanny Crouse if presently serv-ing in the Armed Forces of. the United States of their right tofull reinstatement upon application in accordance with the Selec-tive Service Act-and,the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the'Armed Forces.i The record reveals that ThomasWilliamsis the son of Oscar Williams,the Respond-ent's president and principal shareholder;that ThomasWilliams has been employed invarious capacities in the Respondent'splant and office;that he has been authorized byOscar Williams to lay off and recall individual employees;and that withForeman Mika,he decides on, and issues instructions regarding,job assignmentsIn view of his closerelationship with management and the apparentauthorityvested in him by Respondent,we find that Thomas Williams was at all times material herein an agent of Respondentand we agree with the Trial Examinerthathis conduct was binding upon the Respond-ent.ContinentalMotors, Inc.,145 NLRB 1075;Square Binding and Ruling Co., Inc,146 NLRB 201 (TXD).,'In adopting the Trial Examiner's conclusion that Respondent refused to bargain withthe Union in violation of Section 8(a)(5) and(1) of the Act,we find,as did the TrialExaminer,that the Respondent failed to answer theUnion's request for recognition andbargaining in order to gain time in which to undermine the Union's status as majorityrepresentativeJoy- Silk Mills,Inc.,85 NLRB1263, enfd.as modified 185 F. 2d 732(C A.D C.);Permacold Industries,Inc.,147 NLRB 885.In the absence of exceptions thereto, we adoptpro formathe Trial Examiner's findingthat the layoffs of Tilton and D. Crouse did not violate Section 8(a) (3) ofthe Act.Because it is clear that the General Counsel expressly disavowed any intent to litigateThomas Williams'remark to Stella Ecklor as a violation of Section 8(a) (1), we agreewith the Trial Examiner's failure to find a violation thereon. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn an original charge filed October 8, 1963, and amended charges filed onOctober 11 and 25, 1963, respectively, by United Steelworkers of America, AFL-CIO,District No. 38, Sub-District No. 7, herein called the Union, the General Counselof the National Labor Relations Board, the latter herein called the Board, issuedhis complaint dated December 2, 1963, alleging in substance that Stinson Manu-facturing Company, herein called the Respondent or the Company, in violation ofSection 8(a)(1) and (5) of the National Labor Relations Act, as amended, hereincalled the Act, refused to bargain with the Union, the duly designated representativeof its employees in an appropriate unit; discriminated against certain named em-ployees in violation of Section 8(a) (1) and (3) of the Act; and engaged in certainspecified conduct independently violative of Section " 8 (a) (1) of the Act.TheRespondent in its duly filed answer denied the commission of the alleged unfairlabor practices.All parties participated in the hearing on the General Counsel's complaint con-ducted by Trial Examiner William E. Spencer in Spokane, Washington, on January 28and 29, 1964, and the Respondent and the General Counsel thereafter filedmemorandum briefs.Upon the entire record in the case, and upon my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Washington corporation, is engaged in the State of Washingtonin aluminumfabrication.During the year 1963, in the course and conduct of itsbusiness operations, it caused to be manufactured, sold, and distributed, productsvalued in excessof $85,000, of which productsvalued in excessof $50,000 werefurnished in the State of Washington to Birdseye Division of the General FoodsCorporation and Kaiser Aluminum Corporation, each of which ships goods valuedin excessof $50,000 directly out of the State of Washington.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.M. THE UNFAIR LABOR PRACTICESA. Therefusal to bargainA first meeting of union representatives with Respondent's employees occurred atthe home of Ronald Tilton, an employee, on September 27, 1963, and at a secondmeeting on September 30 seven employees,including the several employees allegedherein to have been discriminated against,signed authorization cards.These appearto have been all, or nearly all, of the production employees then employed.Onor about October 1, the Union filed a representation petition with the Board andabout the same time wrote a letter to the Respondent, received by the Respondenton October 3, requesting recognition and a bargaining conference.The Respond-ent has at no time made any response to the Union's request.It is agreed and found that the following is an appropriate unit within the meaningof Section 9(b) of the Act: All production and maintenance employees of StinsonManufacturing Company, at its place of business at Spokane, Washington, excludingoffice clerical employees, guards, professional employees, and supervisors as definedin the Act.It is further found that the Union, as of October 3, 1963, had been designatedcollective-bargaining representative by a majority of Respondent's employees in thesaid appropriate unit.The issueat this point iswhether the Respondent refused to recognize andbargain with the Union in violation of the Act. Its defense is that it received noticeof the Union's representation petition at or about the same time as the Union'sletter demanding recognition and assumed that the matter would be left to an elec-tion.At no time did Respondent raise a question of the Union's majority.ABoard-directed election is but one way of disposing of an issue of representation.and normally is resorted to only if differences exist as to the composition of anappropriate unit, or the employer expresses a good-faith doubt of the union'smajority status.Here there were no such differences and apparently the Respondent STINSON MANUFACTURING COMPANY263entertained no good-faith doubt of the Union'smajority.Under such circum-stances, its duty to recognize and bargain with the Union as representative of itsemployees in the appropriate unit is clear,and its failure at any time to respondto the Union's demand for bargaining rights was a refusal to bargain.Iwouldhold, therefore,without more,that the Respondent's refusal to recognize and bargainwith the Union was violative of the Act.There is, however, evidence that theRespondent's failure to respond to the Union's demand for recognition was causedby a good deal more than a misunderstanding about the duty to bargain during thependency of an election petition.This evidence embraces alleged coercive state-ments made by supervisors to rank-and-file-employees for the purpose of frustratingtheir-desire for union representation,and the alleged discriminatory layoff ofcertain employees.Respondent'sowner and manager is Oscar Williams.Its one foreman,JosephMika, is a supervisor,with authority to hire and fire.The supervisory status ofThomas R.Williams, son of Oscar Williams, is an issue.Respondent claims thathe was not employed by it but by a subsidiary or associated company, Stinson SalesCompany,and at no time represented the Respondent in an official or supervisorycapacity.OscarWilliams,who owns some 97 percent of the Respondent, ownsmore than 50 percent of Stinson Sales;-ispresident of each,managing officer ofeach,and controls the labor policies of each.-Itwas the credible and undisputedtestimony of Stella Ecklor,employed by the Respondent at times material herein inthe capacity of bookkeeper and secretary, that Thomas Williams was paid bycheck drawn against the Respondent.'While he may at some later date have beenplaced on the'payroll of Stinson Sales,he was, and I so find,employed by theRespondent at times crucial to the issues.herein.He occupied a private office inRespondent's plant,issued or relayed,as'the case may be, directions to employees,held himself out to employees as being a part of management as when accordingto his testimony,he told employees that he was responsible for getting them paidvacations,and as when,according to the testimony of various employees,he pur-ported to speak for management.I find that his position with the Respondent wassuch that the employees reasonably believed that he represented management andthat his statements and conduct are attributable to management.Itwas Ecklor's testimony that on or about the date the Respondent received theUnion's demand for recognition,Thomas Williams asked her if she knew that themen were going union,and said,"Itwouldn'tmake any difference, anyway, that theyhad enough planks supplied in Danville,Virginia,that they would just close the doorsand starve the men out and if they ran short he,Tom Williams,and Ed Mika wouldbuild planks." 1Admittedly,on or about October 3, when Respondent apparently first learned ofunion activities among its employees,Tom Williams questioned several employeesin the voting unit on their knowledge of union activities,and stated to one or moreof them that he was "disgusted"on learning of these activities.He told employeeRonald M.Tilton,then in the voting unit and now a foreman,that his father, Oscar,"was not going to take any more bids or make any bids on the profile"-a mechanicaloperation and one of the mainstays of Respondent'sproduction-"until after theunion thing is over."He told employee Dennis Crouse,after asking him if he knewanything about the union activity, "You know if this plant went union, we wouldhave to close it down and move back east"-a threat similar to that earlier utteredto Ecklor.On or about October 8, after having been advised by employee HenryAnderson that there was to be a union meeting that evening, he drove by the unionhall for the purpose,as he expressed it to Anderson,of seeing"how many cars hecould see out there of the guys that worked at the Stinson Manufacturing Companyso he could find out exactly who all was there." 2This conduct constituted surveil-lance within the meaning of the decisions.1This testimony was adduced, not for the purpose of establishing an independent viola-tionof the Act,Ecklor being outside the voting unit,but to establish the Respondent'santiunion attitude.2Williams denied generally the coercive statements attributed to him, but the total im-pact of the testimony of the General Counsel'switnesses was impressiveTestimony ofRespondent's witnesses that Dennis Crouse had a reputation of exaggerating or falsifyingthe truth, lost some of its impact when Tilton admitted that Crouse's reputation for falsify-ing was no worse or better than the rest of the employees I have not, however, relied onCrouse's testimony that Williams offered him a $1,500 bonus if he would give Williamsthe names of the employees who initiated the organizing movement It may well be thatWilliams discussed the matter of a bonus with him, as he did with Tilton, and Crousemight have inferred that it was mentioned as a bribe, but I do not think that Williamsmade an explicit offer in the terms and amount testified to by Crouse. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDStatements of a like coercive character were attributed to Respondent's foreman,Mika.Tilton testified that Mika told him "if the company went union Mr. Wil-liams would probably close down and move east due to competition costs."DennisCrouse gave testimony to the same effect.Mika denied that he made such state-ments but his denials are not credited.Even assuming,as Respondent apparentlywould have me assume,that in reference to plant-closing Williams and Mika meantthat if the Respondent had to meet exhorbitant demands by the Union it would notbe able to compete in its present operation and would be compelled to discontinueor move it to another location,such statements made before the Union had been givenan opportunity to present bargaining demands and without the explication the Re-spondent would now have me read into these statements,would be inherentlycoercive.Obviously,they were intended to, and had the reasonable effect of, under-mining the employees'confidence in the Union and frustrating their desire for bar-gaining representation.-Nothing is more firmly established in the decisions than that an employer maynot procrastinate in recognizing and bargaining with its employees'representativein order to gain time in which to destroy that representative'smajority, and that istrue even where the employer asserts a timely doubt of a union'smajority.Here,lacking such an assertion,the case is all the stronger. It is accordingly found thatthe Respondent's refusal on and after October 3,1963, to recognize and bargain withthe Union as representative of its,employees in an appropriate unit, was violativeof Section 8(a)(5) of the Act, and'constituted interference,restraint,and coercionwithin the meaning of Section 8(a)(1) of the Act.This finding and conclusionismade independently of alleged discrimination,to which we now turn.B. DiscriminationAs previously stated,on October 3 Respondent received the Union's demand forrecognition and bargaining.At the close of work on Friday, October 4, or the fol-lowing Monday, October 7, the Respondent discharged Gary Naefus and Crestonand Lanny Crouse, the latter two brothers.At that time it had- a total of aboutseven, or eight production employees.Lanny Crouse,after a period of prior employment and a layoff,was recalled towork-by Oscar Williams in April 1963.His work was irregular,with few 40-hourweeks.Foreman Mika told him that he saw no reason why he could not work intoa steady job.During the week ending September 27 he worked 18 hours.He wasoff 3 days awaiting the arrival of some equipment needed on his job.He testifiedthat there was enough work on hand to have kept him occupied for the week follow-ing his October 4 layoff.He further testified that when he picked up his final checkon October 7, he told Tom Williams that there was no "security"in "temporarylayoffs," and Williams replied,"Why don't you join the god damn union."Williamsfurther told him, "It would be a lot better for you in the long run and in the futureif you went in and told my father about this union stuff and who started it."Crouseprofessed not to know anything about the matter.Lanny Crouse has not been re-called to work.Creston Crouse's last period of employment began in January 1963.He re=mained in Respondent's employ regularly thereafter until October 4.He admittedthat during the school year he worked on a part-time basis, but testified that duringthe summer of 1963 he worked "rather steadily."He admitted that he had discussedthematter of going to college in the fall of 1963 with Oscar Williams.He wasrecalled to work by the Respondent in December 1963 and has worked steadily since.Gary Naefus worked for the Respondent from August to December 1962; was laidoff for a period; returned to work January 29, 1963; served a jail sentence-not as-sociated with his work-thereafter;and was recalled to work by Tom Williams onMay 5, after which,according to him, he worked steadily, though not necessarily afull 40-hour week, every week,until his discharge on or about October 4.He askedto be trained in the operation of the "profiler"and apparently qualified to run thisoperation.Respondent recalled him to work on December 8 and he worked fromthat date to December 29, when he was again discharged.Aside from these discharges,it is alleged that the Respondent on or about Octo-ber 7 provided its employees,Ronald Tilton,Dennis Crouse,and Henry T. Anderson,with less employment than would have been accorded them except for their unionactivities.Tilton was laid off 2 days in the week of October 7, and twice afterthat for a peroid of 1 day.Dennis Crouse was laid off for a day or two apparentlyduring the week of October 7, and for a day at a time thereafter,as best I can gatherfrom his testimony which in the matter of his layoffs was vague to the point of point-lessness but apparently good enough for the General Counsel, who did not trouble STINSON MANUFACTURING COMPANY265to establish with any degree of certainty the dates or duration of his layoffs or thecircumstances attending them.Anderson appears to have been laid off a few hoursabout October 8.Anderson,one of several employees Tom Williams interrogated on his knowledgeof union activities,was informed by Williams at the time the latter laid him off, thathe had already laid off two other employees,that Anderson was being laid off forlack of work,and that "it was a shame the union deal had come about."Williamssaid he didn't know why the employees hadn't "come in and talked to his father.If the employees had come in to talk to his father.they would come to somesort of agreement."In rely to Williams' query if he knew"who all was involved inthe union,"Anderson said that "practically everyone that was employed there wasinvolved in it..Everybody had signed up for it."Williams then said, "Youguys know we could possibly find work for you around here if we wanted to"; thatithad been planned to give everybody a bonus after they had been there over ayear, but "if the union got in it wouldn'tbe possible to give a bonus because ofhigher cost of overhead."Williams also told Anderson,afterAnderson had in-formed him of a union meeting that evening, that he was going to drive by the unionhall to see how many cars belonging to Respondent's employees were there, andlater, told Anderson how many cars he had identified.Respondent'sdefense to the discharges and temporary layoffs was lack of work;that the employees discharged were temporary or part-time employees who werelaid off from time to time as work slacked off, and, consequently,the discharges inquestion were normal in its operations.It established to my satisfaction that therewas some slackening of work during the September-October period, but since itproduced no production records the matter of its economic situation rests chiefly onthe credibility of its witnesses who, in their disavowals of antiunion statements, I havefound unreliable.In short there was no showing by the Respondent,which I canaccept, that the economic situation was such that, except for the employees' unionactivities and the Respondent's obvious desire to evade all dealings with the Union,itwould have discharged three of them at once and without prior notice, and refusedthem reinstatement until months later, and then only two of the three.Itmay wellbe that the Respondent was in an economic position where it could let these em-ployees go without serious interruption of its operations, but this would not justifythe discharges if a cause behind such action was in any substantial degree Respond-ent's union animus.3Too, it would be singular if the need for economic retrench-ment ripened and became critical at almost the precise moment that the Respondentwas served with the Union's demand for recognition.Finally, there is Oscar Wil-liams' admission that Respondent's sales increased 40 percent during 1963 and thatthe Company in that year experienced the best volume of business in its history.Such an admission would not necessarily negate an economic slackening in Sep-tember and October 1963, but called for an explanation a little more impressivethan is contained in the record of this proceedingThere is no question that theRespondent knew or inferred that the three employees it discharged were active inthe Union's organizational drive.I find that the Respondent discharged Gary Naefus and Creston and Lanny Crouseon or about October 7,1963, because of their union activities and because of itsdesire to evade its bargaining obligations.Creston Crouse is the only one of the three discharged employees who is nowemployed by the Respondent.He is now employed during the school year andnothing appears in the record to indicate that he would not have been availablethroughout the period of his discharge.The Respondent rests its second dischargeof Gary Naefus on the ground that it did not like his"attitude."There is littleto indicate a change in his "attitude"from previous periods of employment excepthis involvement in union activities and the fact that during the period of his reinstate-ment he sought a wage increase.As previously stated, he served a jail sentence inthe spring of 1963 but the Respondent has twice since called him back to work andthere is no showing of any relation between this matter and his employment record.I am unable to accept Respondent's version of the causes which led to his seconddischarge in December 1963, but on the contrary believe and find that this discharge,like the one which occurred in October, was due to Respondent'sunion animus anddesire to evade bargaining obligations.3N L R B v WestStifle Carpet CleaningCo.,329 F 2d758 (C.A 6),enfg 136 NLRB1694"Eventhough partof themotivationforWeber'sdischarge might have been aneeded cutting of expenses,such circumstance could not be legally used to effectuate acompanion motive to rid the company of a union protagonist" 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 1- or 2-day layoffs of Tilton, Dennis Crouse, and Anderson, coming as theydid almost simultaneously with the discharges discussed above, are naturally suspect,particularly so in view of statements made by Tom Williams to Anderson at the timeof the latter's layoff to the effect that the employees should have talked to Williams'father before engaging in union activities,and that the Respondent"could possiblyfind work for you around here if we wanted to," but except for Anderson, who ap-parently was off no more than a few hours before he was called back, I do not findthe evidence of discriminatory motive as impressive as in the case of the discharges.Tilton, now a foreman, admitted that his layoffs were, in his opinion, due to a workshortage,and while this may very well not have been his testimony,except that heis now a supervisor,I see no reason to find contrary to his admissions,and DennisCrouse's layoffs were dealt with so cursorily by the General Counsel and are sovaguely defined that I am unable to conclude that he was a victim of discrimination.The remarks of Tom Williams in laying off Anderson reveal at the least a mixedmotive for otherwise there would have been no occasion for him to make the refer-encesto the Union which he did make, as well as the reference to finding work forthe laid-off employees if he wanted to.Oscar Williams, when he learned of Ander-son's layoff,ordered him back.He testified that the layoff was a "mistake" or a"misunderstanding" but Anderson was not compensated for the time he was off. Ifind his layoff to have been discriminatorily motivated.By discharging its employees Gary Naefus and Creston and Lanny Crouse, andby laying off its employee, Henry T. Anderson, because of their union activities,thereby discouraging membership in the Union, the Respondent engaged'in conductviolative of Section 8(a) (1) and (3) of the Act. I further find that by its interroga-tion of employees regarding the union affiliation and activities of themselves andothers; by threatening economic reprisals if required to bargain with the Union; andby engaging in surveillance of a meeting of the Union, the Respondent interferedwith,restrained,and coerced its employees in violation of Section 8(a) (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in conduct violative of Section8(a) (1), (3), and (5) of the Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.The Respondent having refused to bargain with the Union, the duly designatedrepresentative of its employees in an appropriate unit,it is recommended that, uponrequest,the Respondent bargain with the Union as the exclusive representative ofall its employees in the appropriate unit concerning wages, hours, and other termsand conditions of employment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.The Respondent having discriminatorily discharged employees Gary Naefus andCreston and Lanny Crouse on or about October 7, 1963; having thereafter reinstatedGary Naefus and Creston Crouse in December 1963, and having discriminatorilydischarged Naefus again on or about December 29, 1963; and having discriminatorilylaid off temporarily its employee Henry T. Anderson on or about October 7, 1963,itwill be recommended that the Respondent offer Gary Naefus and Lanny Crouseimmediate reinstatement to their former or equivalent positions, without prejudiceto their seniority and other rights and privileges,and make wholeGaryNaefus,Creston and Lanny Crouse, and Henry T. Anderson for any loss of pay sufferedbecause of the discrimination against them,by payment to each of a sum of moneyequal to that which he normally would have been paid in Respondent's employ fromthe date or dates of their respective discharges in the case of Naefus and Creston andLanny Crouse, to the date of their respective reinstatements or the date of theRespondent's offer of reinstatement,as the case may be,and, with respect to Anderson,for what he would have earned during the period of his temporary layoff, less hisnet earnings in the case of each,if any,during the said periods.Loss of pay shall be computed upon a quarterly basis in the manner established bythe Board in F. W.Woolworth Company,90 NLRB 289. Backpay shall includethe payment of interest at the rate of 6 percent per annum to be computed in themanner set forth inIsis Plumbing&Heating Co.,138 NLRB 716. STINSONMANUFACTURING COMPANY267Respondent's conduct violative of the Act is of such character and scope that abroad cease-and-desist order will be recommended.Upon the basis of the foregoing findings of fact, and -upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.All production and maintenance employees of the Respondent at its place ofbusiness in Spokane,Washington,excluding office clerical employees,guards, pro-fessional employees,and supervisors as defined in the Act, constitute a unit appro-priate for purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.2.The Union,a labor organization within the meaning of Section 2(5) of theAct, has been at all times on and after October 4, 1963, and now is, the exclusiverepresentative of all employes in the aforesaid appropriate unit for purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.-3.By refusing on and after October 4, 1963, to bargain in good faith with theUnion as the exclusive representative of its employees in the aforesaid appropriateunit,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (5) of theAct.4.By discriminating in regard to the hire and tenure of employment of its em-ployees,Gary Naefus, Creston and Lanny Crouse, and Henry Anderson, therebydiscouraging membership in theUnion,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (3) of the Act.5.By the foregoing conduct; by interrogating in an unlawful manner its em-ployees concerning their union affiliation and activities;by threatening them withreprisals because of their union affiliation and activities; and by engaging in sur-veillance of a union meeting, the Respondent has interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act,and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,it is recommended that the Respondent,Stinson Manu-facturing Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with respect to rates of pay, wages, hours ofemployment,and other terms and conditions of employment with the Union as theexclusive representative of its employees in the previously described appropriateunit.(b)Discouraging membership in^ the Union or any other labor organization ofits employees,by discharging its employees or by discriminating in any other mannerin regard to their hire or tenure of employment,or any term or condition ofemployment.(c) Interrogating in an unlawful manner its employees concerning their unionaffiliation and activities; threatening them with reprisals in the event they chooseunion representation;and engaging in surveillance of union activities.(d) In any other manner interfereing with, restraining, or coercing its employeesin the right to self-organization, to form labor organizations, to join or assist theUnion, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as authorized in Section 8(a) (3)of the Act.2.Take thefollowing affirmative action designed to effectuate the policies ofthe Act:(a)Offer Gary Naefus and Lanny Crouse immediate and full reinstatement totheir former or equivalent positions, without prejudice to their seniority or otherrights and privileges, and make whole Naefus, Lanny and Creston Crouse, and HenryAnderson for any loss of pay each may have suffered as a result of the discriminationagainst him, in the manner set forth above in the section entitled "The Remedy." 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Upon request, bargain collectively with the Union as the exclusive repre-sentative of employees in the previously described appropriate unit with respect torates of pay, wages, hours of work, and other terms and conditions of employment,and embody in a signed agreement any understanding reached.(d) Post at its plant in Spokane, Washington, copies of the attached notice marked"Appendix." 4Copies of said notice, to be furnished by the Regional Director forRegion 19, shall, after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of the receipt of this Decision, what steps it has taken to comply herewith.5'In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder."'In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National LaborRelations Board, and in order to effectuate the policies of theNational LaborRelationsAct, wehereby notify our employees that:WE WILL NOTdiscourage affiliation with United Steelworkersof America,AFL-CIO,District No. 38, Sub-DistrictNo. 7, or anyother labor organization,by discharging our employees or discriminating in any other manner in regardto their hire or tenure of employment or any term or condition of employment.WE WILL NOTinterrogate our employees concerning their union activities ina manner violativeof the Act;engage in surveillance of union meetings orother union activities;threaten reprisals because of union activities; or in anyother manner interfere with, restrain,or coerce our employees in the exerciseof the right to self-organization,to form labor organizations, to join or assistthe above-named or any other labor organizations, to bargaincollectivelythrough representatives of their own choosing,or to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3)of the NationalLaborRelations Act, as amended.WE WILL bargain collectively,upon request, with the above-named labororganization as the exclusive representative of employees in the bargaining unitdescribedbelow, withrespect to wages,rates of pay,hours of employment, orother terms or conditions of employment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees of Stinson ManufacturingCompany, at our place of business at Spokane,Washington,excludingoffice clerical employees, guards, professional employees,and supervisorsas defined in the Act.WE WILL offer GaryNaefus andLanny Crouseimmediate and full reinstate-ment to the positionsthey formerlyheld, or their equivalent, without prejudiceto seniority or other rights and privileges,and make them,and Creston Crouseand Henry Anderson,whole for any loss ofpay they mayhave suffered as aresult of the discrimination against them. WILKES-BARRE TYPOGRAPHICAL UNION NO. 187269All ouremployees are free to become, or refrainfrombecoming, members of theabove-namedor any otherlabor organization.STINSONMANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employeesifpresentlyserving in theArmed Forces of the UnitedStates oftheir right to fullreinstatementupon applica-tion in accordance withthe SelectiveService Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and mustnot be altered, defaced, or covered by any othermaterial.Employees maycommunicatedirectly withthe Board'sRegionalOffice, 327 LoganBuilding, 500UnionStreet,Seattle,Washington,Telephone No. 682-3300, if theyhave any question concerning this notice or compliancewithits provisions.Wilkes-Barre Typographical Union No. 187andLlewellyn &McKane, Inc.Wilkes-Barre Printing Pressmen and Assistants UnionNo. 137,and International Printing Pressmen and Assistants Union ofNorthAmericaandPayne Printery, Inc.Wilkes-Barre Printing Pressmen and AssistantsUnion No. 137andLlewellyn Brothers,Inc.Cases Nos..-CD-99, 4-CD-100,and 4-CD-102.August 10, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act followingcharges filed by Llewellyn & McKane, Inc., Llewellyn Brothers, Inc.,and Payne Printery, Inc., alleging that Wilkes-Barre TypographicalUnion No. 187, hereinafter referred to as ITU, and Wilkes-BarrePrinting Pressmen and Assistants Union No. 137, and InternationalPrinting Pressmen and Assistants Union of North America, herein-after referred to as Pressmen, had violated Section 8 (b) (4) (D) ofthe Act.The charges allege, in substance, that Respondent Unionsthreatened to engage in a strike or refusal to work with an object offorcing or requiring the Employers to assign particular work to em-ployees represented by their respective unions.A consolidated hear-ing was held before Hearing Officer William J. Davis on April 6and 7, 1964.The Employers, the Pressmen, and ITU appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.'The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed.Thereafter, thePressmen and the ITU filed briefs.1At the hearing the parties stipulated to incorporate in the record herein by referencethe testimony of certain named witnesses given in other 10(k) proceedings before theBoard.Such testimony accordingly is made part of the record herein and has been con-sidered by the Board in reaching its determination.148 NLRB No. 26.